Loring, J.
These are four petitions for the abatement of taxes like those brought in Williams v. Milton, ante, 1. These are brought by the trustees under a deed of trust called the General Investment Trust. The decision in Williams v. Milton is decisive of the true character of the General Investment Trust. It is a trust and the cestuis que trust are not partners. It follows that the plaintiffs 'are entitled to an abatement in the *32petition against the city of Boston, but not in the other petitions.
J. E. Searle, for the plaintiffs.
W. P. Higgins & R. M. Walsh, for the city of Boston, submitted brief.
W. H. White, for the town of Brookline,
F. Rackemann, for the town of Milton.
W. G. Rowe, for the town of Westwood.

So ordered.